Citation Nr: 0013011	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for a left ankle sprain/avulsion fracture.  



ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active military service from May 1982 to 
April 1986 and from April 1987 to February 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO), which, inter alia, granted service connection for a 
left ankle disability and assigned an noncompensable 
disability rating.  The veteran perfected an appeal of the 
February 1998 decision.


FINDING OF FACT

The veteran's left ankle disability is manifested by slight 
loss of motion and complaints of pain.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for a left 
ankle sprain/avulsion fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Review of the service medical records indicates that in June 
1996 the veteran sustained an injury to his left ankle while 
playing basketball.  Diagnosis was grade II left ankle 
sprain.  In July 1996 assessment was left ankle sprain 
resolving.  

During a July 1997 VA examination, the veteran had no 
complaints of left ankle pain.  On physical examination, the 
veteran's left ankle lacked 10 degrees of dorsiflexion 
compared to the right.  Inversion and eversion were full.  
Diagnosis was likely traumatic arthritis of the left ankle.  

A July 1997 X-ray study revealed a small round ossicle distal 
to the medial malleolus measuring three millimeters in size 
possibly representing an old avulsion fracture.  The ankle 
mortise was well-preserved and the soft tissues were 
unremarkable.  Impression was possible old avulsion fracture 
of the tip of the medial malleolus, otherwise, normal left 
ankle.  

In July 1997, the veteran underwent another VA examination.  
On physical examination, the left ankle was essentially 
negative and there was full range of motion of the left 
ankle.  

During a December 1997 VA examination the veteran lacked 10 
degrees of dorsiflexion in the left ankle.  

During a January 1999 private examination, the veteran 
reported having pain in the inner aspect of the left ankle.  
He stated that the pain is worse when standing and walking, 
particularly when walking on uneven surfaces.  The private 
physician observed that the veteran stood steady and straight 
with normal spine alignment and he walked with a steady, even 
heel-to-toe gait with no apparent limp.  Range of motion of 
the left ankle was as follows: dorsal extension was to 15 
degrees, plantar flexion was to 40 degrees, inversion was to 
20 degrees, and eversion was 20 degrees.  Range of motion of 
the right ankle was as follows: dorsal extension was to 15 
degrees, plantar flexion was to 40 degrees, inversion was to 
25 degrees, and eversion was 25 degrees.  Left ankle 
circumference was 24 centimeters. 

The private physician also noted that as the veteran stood, 
he was able to rise on tiptoes and heels well.  There was a 
Negative Drawer's sign in the ankle with ankle and subtalar 
motions, no detectable crepitus, no effusion, no increased 
warmth, and no deformity or skin discoloration.  Diagnosis 
was sprained left ankle.  

A radiographic study showed normal preservation of cartilage 
spaces in the joint, normal alignment, and no deformities of 
the talus, tibia, or fibula in the region of the ankle.  No 
other abnormalities were identified.  Impression was normal 
radiographic examination of the left ankle.  

The private physician found that the physical examination 
revealed only slight limitation of eversion and inversion of 
the left ankle.  He added that ankle motions were comparable 
to the uninjured right side and no other abnormal findings 
were evident.  He also found no orthopedic evidence of a 
continuing left ankle disability and the slight lack of 
subtalar motion in the left ankle was of no significant 
consequence.  

II. Laws and Regulations 

The veteran's increased rating claim is well-grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 2 Vet. App. 629, 
632 (1992).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected left ankle disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.  For the purpose of rating disabilities due to 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints.  38 C.F.R. § 4.45.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate 
and a 20 percent rating if the limitation is marked.  38 
C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. Analysis

The veteran's left ankle disability is manifested by slight 
limitation of motion and pain.  Under Diagnostic Code 5271, a 
10 percent disability rating applies if limitation of motion 
of the ankle is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

Although the evidence shows that the veteran has constant 
complaints of left ankle pain, in January 1999 a private 
physician found only slight limitation of eversion and 
inversion of the left ankle.  He also noted that left ankle 
motions were comparable to the uninjured right side.  In 
addition, in his opinion, there was no orthopedic evidence of 
a continuing left ankle disability and the slight lack of 
subtalar motion was not significant.  The Board finds, 
therefore, that entitlement to an increased (compensable) 
disability rating under Diagnostic Code 5271 is not 
warranted.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  With the exception of pain and slight limitation of 
motion, the evidence shows that there are no other functional 
limitations resulting from the left ankle disability.  The 
Board finds that the functional limitations imposed by the 
left ankle disability do not warrant a compensable rating 
under Diagnostic Code 5271, even for only a limited period of 
time.  See Fenderson v. West, 12 Vet. App. 119, 126 (when an 
appellant appeals the initial assignment of a disability 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500  (1999).

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not tend to show that the veteran's service 
connected left ankle disability has resulted in frequent 
hospitalizations or has caused marked interference with 
employment.  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for a 
left ankle sprain/avulsion fracture is denied.  




		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

